11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Ex parte Michael Joe Anderson,               * From the 220th District Court
                                               of Comanche County,
                                               Trial Court No. CR03521-A

No. 11-21-00213-CR                           * November 12, 2021

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.